

115 HR 2806 IH: Soo Locks Modernization Act
U.S. House of Representatives
2017-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2806IN THE HOUSE OF REPRESENTATIVESJune 7, 2017Mr. Bergman (for himself, Mr. Upton, Mr. Walberg, Mrs. Dingell, Mr. Moolenaar, Mr. Huizenga, Mr. Kildee, Mr. Bishop of Michigan, Mr. Levin, Mr. Trott, Mr. Mitchell, and Mrs. Lawrence) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo increase authorized funding for the Soo Locks.
	
 1.Short titleThis Act may be cited as the Soo Locks Modernization Act. 2.Saulte Sainte Marie, Michigan (a)FindingsCongress finds that—
 (1)the Soo Locks are a critical link in the Great Lakes and the St. Lawrence Seaway system; (2)each year, an average of 7,900 vessels carry 80,000,000 tons of iron ore, coal, stone, grain, and other materials through the Soo Locks;
 (3)the Corps of Engineers reports that an unscheduled outage at the Soo Locks would cripple both navigational and industrial production in the Great Lakes region;
 (4)a report by the Department of Homeland Security concluded that a 6-month shutdown of the Soo Locks would result in—
 (A)75 percent of all integrated steel production in the United States ceasing within 2 to 6 weeks; (B)in North America, the shutdown of 100 percent of production of appliances, automobiles, construction equipment, farm equipment, mining equipment, and railcars; and
 (C)the unemployment of almost 11,000,000 people; (5)there have been no comprehensive improvements to the Soo Locks facility in nearly 50 years;
 (6)modernizing the Soo Locks is of critical importance to the economy and security of the Great Lakes region and the United States; and
 (7)the Corps of Engineers believes the planning guidance required under the document of the Water Resources Council entitled Economic and Environmental Principles and Guidelines for Water and Related Land Resources Implementation Studies and dated March 10, 1983, and updated by the Principles, Requirements, and Guidelines for Federal Investments in Water Resources (78 Fed. Reg. 18562 (March 27, 2013); 79 Fed. Reg. 77460 (December 24, 2014)), inhibits the Corps of Engineers from considering in the economic evaluation of the Soo Locks projects the severe regional economic consequences from an unplanned outage at the Soo Locks.
 (b)Authorization of projectNotwithstanding any other provision of law (including regulations), and based on the risks and severe consequences of service interruption at the project, the Secretary of the Army shall carry out the project authorized by section 1149 of the Water Resources Development Act of 1986 (100 Stat. 4254; 121 Stat. 1131), at a total project cost that is equal to the 2017 certified cost estimate, plus or minus such amounts, if any, as may be required by ordinary fluctuations in construction costs as indicated by engineering cost indices applicable to the type of construction described in that section.
			